DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 2/15/2022 has been entered. Claims 1-20 remain pending in the present application.

Information Disclosure Statement
	The information disclosure statement filed on 2/1/2022 has been reviewed and considered by this office action. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6-11, 14-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over  Kasuke (JP2002268712) in view of Chow et al. (US PGPUB 20100057826).

	Regarding Claims 1 and 17; Kasuke teaches; An industrial controller configured to coordinate execution of an external processing device with the industrial controller, the industrial controller comprising: (Kasuke; at least Abstract; paragraphs [0014] and [0021]; disclose a PLC (industrial controller) for controlling an apparatus that is in communication with a plurality of additional PLC’s (i.e. PLC(2), PLC(3), etc.) (i.e. external processing devices) which utilizes information gathered by the additional PLC’s when performing controlling operations)
a memory device operative to store a control program and a plurality of data fields; (Kasuke; at least paragraph [0017]-[0019]; disclose wherein the PLC stores (i.e. contains a memory device) that stores a user program (i.e. control program) and further contains a program organization unit which locally stores subroutines (i.e. data structures) that are performed specifically by the PLC it is loaded onto)
a processor operative to execute the control program, wherein the control program includes at least one proxy instruction to be executed on an external processing device; (Kasuke; at least paragraph [0017]; disclose wherein the user program (i.e. control program) stored on the PLC (which it is 
the control program includes a plurality of additional instructions other than the at least one proxy instruction, (Kasuke; at least paragraph [0023]; disclose wherein the control program includes a plurality of instructions for the PLC to perform and performs the proxy instruction when specifically called in the control program among the plurality of additional instructions)
and an inter-processor interface operative to integrate execution of the at least one proxy instruction on the external processing device with execution of the plurality of additional instructions on the processor, wherein: (Kasuke; at least Abstract; paragraphs [0020]-[0021], [0023], and [0048]; disclose a name solution processing part (20) and POU communications service (13) in each PLC used for communicating (i.e. interface for communicating to the external PLC’s to perform the subroutines/proxy instructions as instructed in the control program) and wherein the external PLC’s perform execution of the proxy instruction based on the communication from the originating PLC and wherein the proxy instruction is contained within a user program which includes a plurality of additional instructions)
the at least one proxy instruction obtains data from the plurality data fields, the data required for execution of the corresponding proxy instruction, (Kasuke; at least paragraphs [0020]-[0021] and [0024]-[0026]; disclose wherein the POU subroutine/proxy instruction called for in the control program is read by the PLC running the control program, the PLC acquires the appropriate POU subroutine from a database which contains address information for the target external PLC as well as well as the function to perform and data to gather and wherein the subroutine grabs data (i.e. in the cited example a temperature data is collected) from a data field for use in executing the proxy instruction)
the inter-processor interface reads the data from the memory device and transmits the data to the external processing device, (Kasuke; at least paragraph [0020] and [0023]-[0025]; disclose 
and the inter-processor interface receives a response from the external processing device indicating a status of processing the at least one proxy instruction. (Kasuke; at least paragraphs [0028]-[0030]; disclose wherein when the external PLC finishes execution of the subroutine/proxy instruction, providing the result back to the requesting PLC).
Kasuke appears to be silent on; a memory device operative to store a control program and a plurality of data fields;
the plurality of additional instructions are configured to access the plurality of data fields during execution on the processor; 
However, Chow teaches; a memory device operative to store a control program and a plurality of data fields; (Chow; at least paragraph [0006]; disclose a system and method for proxy execution of a program on a secondary device based on communication from a primary device and wherein the secondary device includes a memory for storing a plurality of input instructions in which the office is interpreting as a plurality of data fields to be accessed and used by the control program)
the plurality of additional instructions are configured to access the plurality of data fields during execution on the processor; (Chow; at least paragraph [0006]; disclose wherein the secondary device stores respective control inputs (i.e. plurality of data fields) which is accesses to utilizing when executing the control instruction to generate a plurality of output data based on execution of the proxy instruction using the plurality of inputs and wherein the output data is sent back and used by the additional instructions of the control routine on the primary controller)
Kasuke and Chow are analogous art or from the same field of endeavor of proxy instruction control.


Regarding Claims 2 and 10; the combination of Kasuke and Chow further teach; The industrial controller of claim 1 wherein the memory device is further operative to store a table of external processing devices, wherein the table defines metadata corresponding to each of the external processing devices in the table. (Kasuke; at least paragraphs [0039], [0046]-[0047], and [0051]; disclose a POU list database (i.e. table) which stores data defining the function of the POU (metadata) and an address location of the corresponding PLC device that can perform the POU, thus providing a list of all external devices and POU’s associated with each in the database).

Regarding Claims 3 and 11; the combination of Kasuke and Chow further teach; The industrial controller of claim 2 wherein:
each of the at least one proxy instructions identifies one of the external processing devices in the table on which the corresponding proxy instruction is to be executed, (Kasuke; at least paragraphs [0014], [0025] and [0039]; disclose wherein the POU list database includes where the POU call function determines an address of the external device in which the desired POU instruction is stored on)
the inter-processor interface reads the metadata corresponding to the proxy instruction from the table when the control program executed the proxy instruction, and (Kasuke; at least paragraphs 
the inter-processor interface establishes a connection between the processor and the external processing device as a function of the metadata to transmit the data to the external processing device. (Kasuke; at least paragraphs [0020]-[0021]; disclose wherein the originating PLC establishes a connection to transmit a POU call function to the designated remote PLC (external processing device) in which the POU is to be performed).

Regarding Claims 6, 14, and 20; the combination of Kasuke and Chow further teach; The industrial controller of claim 1 wherein:
the external processing device is operative to change the data obtained from the plurality of data fields during execution of the at least one proxy instruction, (Kasuke; at least paragraphs [0019]-[0020]; disclose wherein the external processing device (i.e. PLC(2) of the described example) receives a POU call to measure a temperature value and then provide the detected temperature value to a requesting device thus changing the data from a request for temperature to an actual temperature value and wherein Chow discloses that the secondary controller uses the inputs (i.e. plurality of data fields) and utilizes them to perform the proxy instruction and generate output values based on the execution of the proxy instruction)
the inter-processing interface is further configured to receive the changed data from the external processing device, and (Kasuke; at least paragraph [0020]; disclose wherein the requesting PLC(1) (inter-processing interface) receives and stores the temperature data measured by PLC(2))
the inter-processor interface writes the changed data to the plurality of data fields in the memory device of the industrial controller. (Kasuke; at least paragraph [0020]; disclose storing the 

Regarding Claims 7 and 15; the combination of Kasuke and Chow further teach; The industrial controller of claim 1 wherein the at least one proxy instruction includes at least on user definable field, wherein the at least one user definable field is configured when the control program is developed. (Kasuke; at least paragraph [0023]; disclose wherein a user can define which POU to call when creating a user program to be executed by the industrial controller).

Regarding Claims 8 and 16; the combination of Kasuke and Chow further teach; The industrial controller of claim 1 wherein the external processing device is selected from one of a processing device physically external to the industrial controller, a processing thread executing in parallel on the processor with a thread executing the control program, and a module insertable into a chassis of the industrial controller. (Kasuke; at least paragraphs [0014] and [0020]; disclose wherein the external processing device is selected form a processing device physically external to the industrial controller).

Regarding Claim 9; Kasuke teaches; A method of coordinating execution of an external processing device with an industrial controller, the method comprising the steps of: (Kasuke; at least Abstract; paragraphs [0014] and [0021]; disclose a PLC (industrial controller) for controlling an apparatus that is in communication with a plurality of additional PLC’s (i.e. PLC(2), PLC(3), etc.) (i.e. external processing devices) which utilizes information gathered by the additional PLC’s when performing controlling operations)
executing a plurality of control instructions on a processor of an industrial controller, wherein the plurality of control instructions access data from a plurality of data fields stored in memory of the industrial controller; (Kasuke; at least paragraphs [0017] and [0023]; disclose wherein the PLC (i.e. industrial controller) stores and executes a user program (i.e. plurality of control instructions to be performed by the industrial controller))
the plurality of control instructions includes at least one proxy instruction, and the plurality of control instructions includes a plurality of additional instructions other than the at least one proxy instruction; (Kasuke; at least Abstract; paragraphs [0020]-[0021], [0023], and [0048]; disclose a name solution processing part (20) and POU communications service (13) in each PLC used for communicating (i.e. interface for communicating to the external PLC’s to perform the subroutines/proxy instructions as instructed in the control program) and wherein the external PLC’s perform execution of the proxy instruction based on the communication from the originating PLC and wherein the proxy instruction is contained within a user program which includes a plurality of additional instructions)
executing the at least one proxy instruction on the processor of the industrial controller, wherein: the at least one proxy instruction defines at least one function to executed on an external processing device, (Kasuke; at least paragraph [0017]; disclose wherein the user program (i.e. control program) stored on the PLC (which it is commonly known in the art to contain a processor) includes calling commands within the control program to query the POU subroutines (i.e. proxy instructions that are performed on the external PLC’s) of other PLC’s during execution of the control command)
the shared data is required for execution of the at least one proxy instruction; (Kasuke; at least paragraphs [0017] and [0023]-[0024]; disclose wherein the user control program includes POU calling that identifies the required POU (proxy instruction) to be executed and sends the command to the appropriate PLC to access the shared data and is required for execution of the POU) 
reading the shared data with an inter-processor interface executing on the industrial controller; (Kasuke; at least paragraph [0020] and [0023]-[0025]; disclose wherein PLC running the 
transmitting the shared data to the external processing device with the inter-processor interface; and (Kasuke; at least paragraphs [0020] and [0023]-[0025]; disclose transmitting the shared data to the external processing device)
receiving at the inter-processor interface a response from the external processing device indicating a status of executing the at least one function defined by the at least one proxy instruction. (Kasuke; at least paragraphs [0028]-[0030]; disclose wherein when the external PLC finishes execution of the subroutine/proxy instruction, providing the result back to the requesting PLC).
Kasuke appears to be silent on; executing a plurality of control instructions on a processor of an industrial controller, wherein the plurality of control instructions access data from a plurality of data fields stored in memory of the industrial controller; (Chow; at least paragraph [0006]; disclose a system and method for proxy execution of a program on a secondary device based on communication from a primary device and wherein the secondary device includes a memory for storing a plurality of input instructions in which the office is interpreting as a plurality of data fields to be accessed and used by the control program)
the at least one proxy instruction obtains data from the plurality of data fields, and wherein the data obtained by the at least one proxy instruction is shared data, and at least one of the plurality of additional instructions is configured to access the shared data; (Chow; at least paragraph [0006]; disclose wherein the secondary device stores respective control inputs (i.e. plurality of data fields) which is accesses to utilizing when executing the control instruction to generate a plurality of output data based on execution of the proxy instruction using the plurality of inputs and wherein the output data is 
Kasuke and Chow are analogous art or from the same field of endeavor of proxy instruction control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including a plurality of data fields for use by the proxy instruction as taught by Chow with the known system of an industrial proxy execution and control system to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for executing a task on a secondary system utilizing a specific set of data integral to the process being performed. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Regarding Claim 18; the combination of Kasuke and Chow further teach; The processor module of claim 17 wherein:
the memory is further operative to store a table of external processing devices, the table defines metadata corresponding to each of the external processing devices in the table, (Kasuke; at least paragraphs [0039], [0046]-[0047], and [0051]; disclose a POU list database (i.e. table) which stores data defining the function of the POU (metadata) and an address location of the corresponding PLC device that can perform the POU, thus providing a list of all external devices and POU’s associated with each in the database)
each of the at least one proxy instructions identifies one of the external processing devices in the table on which the corresponding proxy instruction is to be executed, and(Kasuke; at least paragraphs [0014], [0025] and [0039]; disclose wherein the POU list database includes where the POU 
the processor is further operative to: read the metadata corresponding to the at least one proxy instruction from the table when the control program executes the proxy instruction, and (Kasuke; at least paragraphs [0020]-[0021], [0025], [0039]; disclose wherein the originating PLC (i.e. inter-processor) reads the POU functional data (i.e. function the POU is to perform) from the POU list database when a POU call function is read during execution of the control program)
establish a connection between the processor and the external processing device as a function of the metadata to transmit the data to the external processing device. (Kasuke; at least paragraphs [0020]-[0021]; disclose wherein the originating PLC establishes a connection to transmit a POU call function to the designated remote PLC (external processing device) in which the POU is to be performed).

Claims 4-5, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kasuke (JP2002268712) in view of Chow et al. (US PGPUB 20100057826) in view of Fujimoto (US PGPUB 20060282550). 

Regarding Claims 4 and 12; Kasuke and Chow appear to be silent on; The industrial controller of claim 1 wherein the at least one proxy instruction includes an in-process status bit and a complete status bit.
However, Fujimoto teaches; The industrial controller of claim 1 wherein the at least one proxy instruction includes an in-process status bit and a complete status bit. (Fujimoto; at least paragraph [0085]; disclose a system and method for a control apparatus which includes a bit pattern to represent a 
Kasuke, Chow and Fujimoto are analogous art or from the same field of endeavor of controller process initialization and control.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to combine the known method of including an in-process bit and complete bit as taught by Fujimoto with the known system of an industrial proxy execution and control system as taught by Kasuke and Chow to achieve the known result of efficient task execution monitoring. One would be motivated to combine the cited art of reference in order to provide an effective means for determining the status of a task performance in a controlled system. KSR, 550 U.S. 398 (2007), 82 USPQ2d at 1396; MPEP 2143(D).

Regarding Claims 5 and 13; the combination of Kasuke, Chow, and Fujimoto further teach; The industrial controller of claim 4 wherein the inter-processor interface is operative to set and reset the in-process status bit and the complete status bit for each proxy instruction as a function of the response received from the external processing device. (Kasuke; at least paragraph [0030]; disclose wherein the external processing device sends a response based on an execution of the POU performed on the device and Fujimoto (paragraphs [0085]-[0086]) disclose setting and resetting busy/complete bits as a procedure (i.e. execution of POU of Kasuke is performed) is in progress and after completed).

Regarding Claim 19; the combination of Kasuke, Chow, and Fujimoto further teach; The processor module of claim 17 wherein: the at least one proxy instruction includes an in-process status bit and a complete status bit, (Fujimoto; at least paragraph [0085]; disclose a system and method for a control apparatus which includes a bit pattern to represent a busy (i.e. in-process) status of an 
and the processor is further operative to set and reset the in-process status bit and the complete status bit for each proxy instruction as a function of the response received from the external processing device. (Kasuke; at least paragraph [0030]; disclose wherein the external processing device sends a response based on an execution of the POU performed on the device and Fujimoto (paragraphs [0085]-[0086]) disclose setting and resetting busy/complete bits as a procedure (i.e. execution of POU of Kasuke is performed) is in progress and after completed).

Response to Arguments
Applicant’s arguments, see pages 9-10, filed 2/15/2022, with respect to the rejection(s) of claim(s) 1, 9, and 17 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kasuke (JP2002268712) in view of Chow et al. (US PGPUB 20100057826).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117